Title: To Alexander Hamilton from Maria Reynolds, [24 March 1792]
From: Reynolds, Maria
To: Hamilton, Alexander



My dear friend
Reade this all
[Philadelphia, March 24, 1792]Sunday Night one OClock

In a state of mind wich know language can paint I take up the pen but alas I know not what I write or how to give you an idea of the anguish wich at this moment rends my heart yes my friend I am doomed to drink the bitter cup of affliction Pure and unmixed but why should I repine why pour forth my wretched soul in fruitless complainings for you have said It you have commanded and I must submit heaven tow Inexorable heaven Is deaf to my anguish and has marked me out for the child of sorrow oh my dear friend wether shall I fly for consolation oh all all consolation is shut against me there is not the least gleme of hope but oh merciful God forgive me and you my friend Comply with this Last Request Let me once more se you and unbosom Myself to you perhaps I shal be happier after It I have mutch to tell wich I dare not write And wich you ought to know oh my dear Sir give me your advice for once In an affair on wich depends my Existence Itself Think not my friend that I say this to make you come and se me and that I have nothing to tell you for heaven by wich I declare knows that I have woes to relate wich I never Exspected to have known accept by the name Come therefore to-morrow sometime or Els In the Evening do I beg you to come gracious God had I the world I would lay It at your feet If I could only se you oh I must or I shall lose my senses and It is not because I think to prevail on you to visit me again no my dear Col Hamilton I do not think of It but will when I se you do just as you tell me so doant be offended with me for pleadeing so hard to se you If you do not think it proper to come here Let me know by a line where I shal se you and what hour you need not put your name to It or mine Either Just direct Mr or Els leve It blank adieu my Ever dear Col hamilton you may form to yourself an Idea of my destress for I cant desscribe It to you Pray for me and be kind to me Let me se you death now would be welcome Give
